DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent of record Xin Xie (Reg. No. 70,890) on 02/09/2021 and approved on 02/11/2021. The following claims have been amended as follow:

1. (Currently Amended) A system for generating a dynamically linked geographical slide presentation, the system comprising: one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to: provide map data corresponding to a given geographic region for presentation through an interface; determine a selection of a portion of the geographic region through the interface, wherein map data corresponding to the selected portion of the geographic region is linked to a geographical data object of a geographic object model defined by a geographic ontology; generate a first slide of a slide presentation based at least in part on the selection, the first slide including at least a visual representation of the selected portion of the geographic region, and wherein the first slide further includes first data and second data; modify the geographical data object; and automatically update, based on and in response to the modification of the geographical data object of the geographic object model defined by the geographic ontology, the visual representation of the selected portion of the geographic region.

4. (Currently Amended) The system of claim 3, wherein the determining the display status of the first slide further causes the system to: determine to display the first data of the first slide for the second data of the first slide for which the minimum access level among the potential viewers does not satisfy an access level of the second data.

5. (Cancelled)
9. (Cancelled)
10. (Cancelled)

11. (Currently Amended) A method for generating a dynamically linked geographical slide presentation, the method being performed on a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising: providing, by the computer system, map data corresponding to a given geographic region for presentation through an interface; determining, by the computer system, a selection of a portion of the geographic region through the interface, wherein map data corresponding to the selected portion of the geographic region is linked to a geographical data object of a geographic object model defined by a geographic ontology; generating, by the computer system, a first slide of a slide presentation based at least in part on the selection, the first slide including at least a visual representation of the selected portion of the geographic region, and wherein the first slide further includes first data and second data; modifying the geographical data object; and automatically updating, based on and in response to the modifying the geographical data object of the geographic object model defined by the geographic ontology, the visual representation of the selected portion of the geographic region.

14. (Currently Amended) The method of claim 13, wherein the determining the display status of the first slide further causes the system to: determining, by the computer system, to display the the second data of the first slide for which a minimum access level among the potential viewers does not satisfy an access level of the second data.

15. (Cancelled)
19. (Cancelled)
20. (Cancelled)

Allowable Subject Matter
Claims 1-4, 6-8, 11-14, 16-18 are allowed.  The following is an examiner’s statement of reasons for allowance: In regards to independent claim 1, the prior arts found do not teach the limitation “.....modify the geographical data object; and automatically update, based on and in response to the modification of the geographical data object of the geographic object model defined by the geographic ontology, the visual representation of the selected portion of the geographic region.....” in combination with all other claim limitations. Independent claim 11 also recite similar limitations as in claim 1, and is allowed for the same reason.  In terms of closest prior art found, Castelli et al. (US PGPub. No. 2014/0210839) is the closest prior art found that teaches selecting a portion of a geographic representation and pasting into a fly-out, however does not teach using this selected portion of a geographic representation to create or generate a slide presentation.  In view of the closest prior art found that teaches slide presentation, such as Amijee (US PGPub. No. 2014/0282013) or Spirer (US PGPub. No. 2015/0177964), even if the fly-out in Castelli can be added to a slide, however, neither Amijee reference nor Spirer reference teaches “modify the geographical data object; and automatically update, based on and in response to the modification of the geographical data object of the geographic object 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll 

/Shen Shiau/
Primary Examiner, Art Unit 2174